Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 1 of 14 Page ID #:725



  1   XAVIER BECERRA
      Attorney General of California
  2   LANCE E. W INTERS
      Chief Assistant Attorney General
  3   SUSAN S ULLIVAN P ITHEY
      Senior Assistant Attorney General
  4   XIOMARA COSTELLO
      Deputy Attorney General
  5   TONI R. JOHNS ESTAVILLE
      Deputy Attorney General
  6   State Bar No. 270704
       300 South Spring Street, Suite 1702
  7    Los Angeles, CA 90013
       Telephone: (213) 269-6166
  8    Fax: (916) 731-2122
       E-mail: DocketingLAAWT@doj.ca.gov
  9   Attorneys for Respondent
 10   CUAUHTEMOC ORTEGA (Bar No. 257443)
      Interim Federal Public Defender
 11   MORIAH S. RADIN (Bar No. 260245)
      Deputy Federal Public Defender
 12   MICHAEL T. DRAKE (Bar No. 225773)
      (Email: michael_drake@fd.org)
 13   Deputy Federal Public Defender
      321 East 2nd Street
 14   Los Angeles, CA 90012-4202
      Telephone: (213) 894-5355
 15   Fax: (213) 894-0081
      Attorneys for Petitioner
 16
 17                     IN THE UNITED STATES DISTRICT COURT
 18                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 19
 20
 21
      WEBSTER LUCAS,                           Case No. CV 19-00963-JLS (AS)
 22
                                  Petitioner, PROTECTIVE ORDER
 23
                  v.
 24
 25   CRAIG KOENIG,
 26                             Respondent.
 27
 28

                                           1
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 2 of 14 Page ID #:726



  1                           STIPULATED PROTECTIVE ORDER
  2
            1.A.   PURPOSES AND LIMITATIONS
  3
      Documents produced in this action are likely to involve the production
  4
      of:
  5
            a) files of, and any and all documents created, prepared, received, or
  6
               maintained by, the Los Angeles County Alternate Public
  7
               Defender’s Office, Deputy Alternate Public Defender Kris Finley,
  8
               their investigators or staff, in connection with their representation
  9
               of Petitioner in People v. Webster Lucas, Los Angeles County
 10
               Superior Court Case No. MA072908 (“Lucas”), including but not
 11
               limited to file notes; and
 12
            b) files of, and any and all documents created, prepared, received, or
 13
               maintained by, the Los Angeles County District Attorney’s Office,
 14
               Los Angeles County Deputy District Attorneys Robert Sherwood,
 15
               Yujin Yi, and Ryan Williams, their investigators or staff, in
 16
               connection with their representation of the People in Lucas,
 17
               including but not limited to file notes, witness checks, incident
 18
               reports, and laboratory reports.
 19
             These documents are confidential privileged, or both, and may otherwise
 20
      contain private information for which special protection from public disclosure and
 21
      from use for any purpose other than prosecuting this litigation may be warranted.
 22
      Accordingly, the parties hereby stipulate to and petition the Court to enter this
 23
      Stipulated Protective Order. The parties acknowledge that the Order does not confer
 24
      blanket protections of protected documents and that the protection it affords from
 25
      public disclosure and use outside the litigation of this federal habeas action extends
 26
      only to the limited information or items that are entitled to confidential or
 27
      privileged treatment under the applicable legal principles. The parties further
 28

                                                   2
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 3 of 14 Page ID #:727



  1   acknowledge, as set forth in Section 12.3, below, that this Order does not entitle
  2   them to file confidential information under seal. Civil Local Rule 79-5 sets forth the
  3   procedures that must be followed and the standards that will be applied when a
  4   party seeks permission from the court to file material under seal.
  5        B.    GOOD CAUSE STATEMENT
  6        This action is likely to involve communications subject to attorney-client
  7   privilege and materials constituting attorney work product for which special
  8   protection from public disclosure and from use for any purpose other than
  9   prosecution of this action is warranted. Such confidential materials and information
 10   consist of, among other things, information generally unavailable to the public, or
 11   which may be privileged or otherwise protected from disclosure under state or
 12   federal statutes, court rules, case decisions, or common law. To expedite the flow of
 13   information, facilitate the prompt resolution of disputes over the confidentiality or
 14   privileged nature of these materials, adequately protect information the parties are
 15   entitled to keep confidential or privileged, ensure that the parties are permitted
 16   reasonable necessary uses of such material in preparation for and in the conduct of
 17   this litigation, address their handling at the end of the litigation, and serve the ends
 18   of justice, a protective order for such information is justified in this matter. It is the
 19   intent of the parties that information will not be designated as confidential or
 20   otherwise protected for tactical reasons and that nothing be so designated without a
 21   good faith belief that it has been maintained in a confidential, non-public manner
 22   or—if made public—has been made public only during the course of and in
 23   connection with this federal habeas action and that there is good cause why it
 24   should be subject to the protections afforded by this Order
 25
      2. DEFINITIONS
 26
         2.1. Action: Webster Lucas v. Craig Koenig, United States District Court case
 27
             number CV 19-00963-JLS (AS).
 28

                                                  3
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 4 of 14 Page ID #:728



  1      2.2. Challenging Party: a Party or Non-Party that challenges the designation of
  2          information or items under this Order.
  3      2.3. “CONFIDENTIAL” Information or Items: Documents that qualify for
  4          protection as specified above in the Good Cause Statement.
  5      2.4. Counsel: Counsel of Record (as well as their support staff).
  6      2.5. Designating Party: a Party or Non-Party that designates documents it
  7          produces as “CONFIDENTIAL.”
  8      2.6. Non-Party: any natural person, partnership, corporation, association, or other
  9          legal entity not named as a Party to this action.
 10      2.7. Party: any party to this Action, including all of its officers, directors,
 11          employees, consultants, retained experts, and Counsel of Record (and their
 12          support staffs).
 13      2.8. Producing Party: a Party or Non-Party that produces documents in this
 14          Action.
 15      2.9. Protected Material: All papers, records, and other recorded data
 16          (“documents”) that are voluntarily exchanged, disclosed pursuant to the
 17          stipulated prehearing order subject to a designation of confidentiality and a
 18          claim of privilege, and any and all documents obtained under a designation
 19          of confidentiality or a claim of privilege. Protected Material shall not
 20          include any document that is or was in the possession of an opposing party
 21          or Producing Party prior to this proceeding.
 22      2.10. Receiving Party: a Party that receives documents from a Producing Party.
 23   3. SCOPE
 24        The protections conferred by this Stipulation and Order cover not only
 25   Protected Material (as defined above), but also (1) any information copied or
 26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 27   compilations of Protected Material; and (3) any testimony, conversations, or
 28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 4
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 5 of 14 Page ID #:729



  1   4. DURATION
  2      4.1. Even after final disposition of this litigation, the confidentiality obligations
  3          imposed by this Order shall remain in effect until a Designating Party agrees
  4          otherwise in writing or a court order otherwise directs. Final disposition
  5          shall be deemed to be the later of (1) dismissal of all claims and defenses in
  6          this Action, with or without prejudice; and (2) final judgment herein after the
  7          completion and exhaustion of all appeals, rehearings, remands, trials, or
  8          reviews of this Action, including the time limits for filing any motions or
  9          applications for extension of time pursuant to applicable law.
 10      4.2. This Court shall have continuing jurisdiction to enforce its terms.
 11   5. DESIGNATING PROTECTED MATERIAL
 12      5.1. Exercise of Restraint and Care in Designating Material for Protection. Each
 13          Party or Non-Party that designates information or items for protection under
 14          this Order must take care to limit any such designation to specific material
 15          that qualifies under the appropriate standards. The Designating Party must
 16          designate for protection only those parts of material, documents, items, or
 17          oral or written communications that qualify so that other portions of the
 18          material, documents, items, or communications for which protection is not
 19          warranted are not swept unjustifiably within the ambit of this Order. A
 20          Party or Non-Party may not designate any information or item for protection
 21          under this Order that that is or was in the possession of an opposing party or
 22          Producing Party prior to this proceeding.
 23      5.2. Mass, indiscriminate, or routinized designations are prohibited. Designations
 24          that are shown to be clearly unjustified or that have been made for an
 25          improper purpose (e.g., to unnecessarily encumber the case development
 26          process or to impose unnecessary expenses and burdens on other parties)
 27          may expose the Designating Party to sanctions.
 28

                                                 5
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 6 of 14 Page ID #:730



  1      5.3. If it comes to a Designating Party’s attention that information or items that it
  2          designated for protection do not qualify for protection, that Designating
  3          Party must promptly notify all other Parties that it is withdrawing the
  4          inapplicable designation.
  5      5.4. Manner and Timing of Designations. Except as otherwise provided in this
  6          Order (see, e.g., second paragraph of section 5.5(a) below), or as otherwise
  7          stipulated or ordered, documents that qualify for protection under this Order
  8          must be clearly so designated before the material is disclosed or produced.
  9      5.5. Designation in conformity with this Order requires:
 10        (a) for information in documentary form (e.g., paper or electronic documents,
 11   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 12   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 13   (hereinafter “CONFIDENTIAL legend”), to each document, electronic file, or page
 14   that contains protected material. If only a portion or portions of the material of a
 15   document, electronic file, or page qualifies for protection, the Producing Party also
 16   must separate or clearly identify the protected portion(s) (e.g., by making
 17   appropriate markings in the margins).
 18        A Party or Non-Party that makes original documents available for inspection
 19   need not designate them for protection until after the inspecting Party has indicated
 20   which documents it would like copied and produced. During the inspection and
 21   before the designation, all of the material made available for inspection shall be
 22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 23   documents it wants copied and produced, the Producing Party must determine
 24   which documents, or portions thereof, qualify for protection under this Order. Then,
 25   before producing the specified documents, the Producing Party must affix the
 26   “CONFIDENTIAL legend” to each document, electronic file, or page that contains
 27   Protected Material. If only a portion or portions of the material of a document,
 28   electronic file, or page qualifies for protection, the Producing Party also must
                                                6
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 7 of 14 Page ID #:731



  1   separate or clearly identify the protected portion(s) (e.g., by making appropriate
  2   markings in the margins).
  3        (b) for information produced in some form other than documentary and for
  4   any other tangible items, that the Producing Party affix in a prominent place on the
  5   exterior of the container or containers in which the information is stored the legend
  6   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  7   protection, the Producing Party, to the extent practicable, shall identify the
  8   protected portion(s).
  9      5.6. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 10          to designate qualified information or items does not, standing alone, waive
 11          the Designating Party’s right to secure protection under this Order for such
 12          material. Upon timely correction of a designation, the Receiving Party must
 13          make reasonable efforts to assure that the material is treated in accordance
 14          with the provisions of this Order.
 15   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16      6.1. Timing of Challenges. Any Party or Non-Party may challenge a designation
 17          of confidentiality at any time that is consistent with the Court’s Scheduling
 18          Order.
 19      6.2. Meet and Confer. The Challenging Party shall initiate the informal dispute
 20          resolution process set forth in the Court’s Procedures and Schedules. See
 21          http://www.cacd.uscourts.gov/honorable-alka-sagar.
 22      6.3. The burden of persuasion in any such challenge proceeding shall be on the
 23          Designating Party. Frivolous challenges, and those made for an improper
 24          purpose (e.g., to harass or impose unnecessary expenses and burdens on
 25          other parties) may expose the Challenging Party to sanctions. Unless the
 26          Designating Party has waived or withdrawn the confidentiality designation,
 27          all parties shall continue to afford the material in question the level of
 28

                                                  7
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 8 of 14 Page ID #:732



  1          protection to which it is entitled under the Producing Party’s designation
  2          until the Court rules on the challenge.
  3   7. ACCESS TO AND USE OF PROTECTED MATERIAL
  4      7.1. Basic Principles. A Receiving Party may use Protected Material only for
  5          prosecuting, defending, or attempting to settle this Action. Such Protected
  6          Material may be disclosed only to the categories of persons and under the
  7          conditions described in this Order. When the Action has been terminated, a
  8          Receiving Party must comply with the provisions of section 16 below
  9          (FINAL DISPOSITION). Protected Material must be stored and maintained
 10          by a Receiving Party at a location and in a secure manner that ensures that
 11          access is limited to the persons authorized under this Order.
 12      7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 13          ordered by the court or permitted in writing by the Designating Party, a
 14          Receiving Party may disclose any information or item designated
 15          “CONFIDENTIAL” only to:
 16             (a) the Receiving Party’s Counsel of Record in this Action, as well as
 17   employees of said Counsel of Record to whom it is reasonably necessary to
 18   disclose the information for this Action;
 19             (b) the officers, directors, and employees of the Receiving Party to whom
 20   disclosure is reasonably necessary for this Action;
 21             (c) the court and its personnel;
 22             (d) court reporters and their staff;
 23             (e) the author or recipient of a document containing the information or a
 24   custodian or other person who otherwise possessed or knew the information.
 25   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 26      OTHER LITIGATION
 27
 28

                                                   8
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 9 of 14 Page ID #:733



  1      8.1. If a Party is served with a subpoena or a court order issued in other litigation
  2          that compels disclosure of any information or items designated in this Action
  3          as “CONFIDENTIAL,” that Party must:
  4             (a) promptly notify in writing the Designating Party. Such notification
  5   shall include a copy of the subpoena or court order;
  6             (b) promptly notify in writing the party who caused the subpoena or order
  7   to issue in the other litigation that some or all of the material covered by the
  8   subpoena or order is subject to this Protective Order. Such notification shall include
  9   a copy of this Stipulated Protective Order; and
 10             (c) cooperate with respect to all reasonable procedures sought to be
 11   pursued by the Designating Party whose Protected Material may be affected.
 12      8.2. If the Designating Party timely seeks a protective order, the Party served
 13          with the subpoena or court order shall not produce any information
 14          designated in this action as “CONFIDENTIAL” before a determination by
 15          the court from which the subpoena or order issued, unless the Party has
 16          obtained the Designating Party’s permission. The Designating Party shall
 17          bear the burden and expense of seeking protection in that court of its
 18          confidential material and nothing in these provisions should be construed as
 19          authorizing or encouraging a Receiving Party in this Action to disobey a
 20          lawful directive from another court.
 21   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 22      IN THIS LITIGATION
 23        (a) The terms of this Order are applicable to information produced by a Non-
 24   Party in this Action and designated as “CONFIDENTIAL.” Such information
 25   produced by Non-Parties in connection with this litigation is protected by the
 26   remedies and relief provided by this Order. Nothing in these provisions should be
 27   construed as prohibiting a Non-Party from seeking additional protections.
 28

                                                9
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 10 of 14 Page ID #:734



   1        (b) In the event that a Party is required, by a valid discovery request, to
   2   produce a Non-Party’s confidential information in its possession, and the Party is
   3   subject to an agreement with the Non-Party not to produce the Non-Party’s
   4   confidential information, then the Party shall:
   5             (1) promptly notify in writing the Requesting Party and the Non-Party
   6   that some or all of the information requested is subject to a confidentiality
   7   agreement with a Non-Party;
   8             (2) promptly provide the Non-Party with a copy of the Stipulated
   9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 10    specific description of the information requested; and make the information
 11    requested available for inspection by the Non-Party, if requested.
 12         (c) If the Non-Party fails to seek a protective order from this court within 14
 13    days of receiving the notice and accompanying information, the Receiving Party
 14    may produce the Non-Party’s confidential information responsive to the discovery
 15    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 16    not produce any information in its possession or control that is subject to the
 17    confidentiality agreement with the Non-Party before a determination by the court.
 18    Absent a court order to the contrary, the Non-Party shall bear the burden and
 19    expense of seeking protection in this court of its Protected Material.
 20    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 22    Protected Material to any person or in any circumstance not authorized under this
 23    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 24    writing the Designating Party of the unauthorized disclosures, (b) use its best
 25    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 26    person or persons to whom unauthorized disclosures were made of all the terms of
 27    this Order, and (d) request such person or persons to execute the “Acknowledgment
 28    and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                 10
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 11 of 14 Page ID #:735



   1   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2      PROTECTED MATERIAL
   3        When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other
   5   protection, the obligations of the Receiving Parties are those set forth in Federal
   6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   7   whatever procedure may be established in an e-discovery order that provides for
   8   production without prior privilege review. Pursuant to Federal Rule of Evidence
   9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 10    of a communication or information covered by the attorney-client privilege or work
 11    product protection, the parties may incorporate their agreement in the stipulated
 12    protective order submitted to the court.
 13    12. MISCELLANEOUS
 14          12.1.1. Right to Further Relief. Nothing in this Order abridges the right of
 15               any person to seek its modification by the Court in the future.
 16          12.1.2. Right to Assert Other Objections. By stipulating to the entry of this
 17               Protective Order no Party waives any right it otherwise would have to
 18               object to disclosing or producing any information or item on any ground
 19               not addressed in this Stipulated Protective Order. Similarly, no Party
 20               waives any right to object on any ground to use in evidence of any of the
 21               material covered by this Protective Order.
 22          12.1.3. Filing Protected Material. A Party that seeks to file under seal any
 23               Protected Material must comply with Civil Local Rule 79-5. Protected
 24               Material may only be filed under seal pursuant to a court order
 25               authorizing the sealing of the specific Protected Material at issue. If a
 26               Party’s request to file Protected Material under seal is denied by the
 27               court, then the Receiving Party may file the information in the public
 28               record unless otherwise instructed by the court.
                                                  11
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 12 of 14 Page ID #:736



   1   13. Knowledge of Protective Order. Each person (except Court personnel) to whom
   2      disclosure of Protected Documents, or any portion thereof, is made, with the
   3      exception of those identified in subparagraph d. above who are presumed to
   4      know the contents of this Protective Order, shall, prior to the time of disclosure,
   5      be provided a copy of this Protective Order by the person furnishing him/her
   6      such material, and shall agree on the record or in writing that he/she has read the
   7      Protective Order, and that he/she understands the provisions of the Protective
   8      Order, and that he/she agrees to be bound by the provisions of this Protective
   9      Order. Such person (except Court personnel) also must consent in writing to be
 10       subject to the jurisdiction of the United States District Court, Central District of
 11       California, with respect to any proceeding relating to enforcement of this Order,
 12       including without limitation, any proceeding for contempt. Unless made on the
 13       record in this litigation, counsel making the disclosure to any person described
 14       above shall retain the original executed copy of said agreement until final
 15       termination of this litigation.
 16    14. Additional notations without prejudice to the rights of the Petitioner, the
 17       Alternate Public Defender of Los Angeles County, and the Los Angeles County
 18       District Attorney.
 19       14.1.     Nothing in this Protective Order is intended to prevent officials or
 20           employees of the County of Los Angeles from having access to the
 21           Protected Documents as they ordinarily would in the course of their job
 22           duties.
 23       14.2.     Nothing in this Protective Order prevents subsequent disclosure of the
 24           Protected Documents to defense attorneys representing Petitioner in a re-trial
 25           or other post-conviction proceedings from gaining access to the Protected
 26           Documents to the extent they are otherwise available through ordinary
 27           discovery procedures or similar means.
 28       14.3.     Nothing in this order precludes a witness from disclosing events or
                                                 12
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 13 of 14 Page ID #:737



   1          activities personal to him or her; that is, a witness can disclose to others
   2          information previously given to the County of Los Angeles with respect to
   3          what he or she saw, heard or otherwise sensed.
   4   15. Retroactivity. This Protective Order, when entered into by the Court, shall be
   5      retroactive to the date that this Action commenced.
   6   16. FINAL DISPOSITION
   7         16.1.1. After the final disposition of this Action, as defined in paragraph 4,
   8              within 60 days of a written request by the Designating Party, each
   9              Receiving Party must return all Protected Material to the Producing
 10               Party or destroy such material. As used in this subdivision, “all Protected
 11               Material” includes all copies, abstracts, compilations, summaries, and
 12               any other format reproducing or capturing any of the Protected Material.
 13               Whether the Protected Material is returned or destroyed, the Receiving
 14               Party must submit a written certification to the Producing Party (and, if
 15               not the same person or entity, to the Designating Party) by the 60 day
 16               deadline that (1) identifies (by category, where appropriate) all the
 17               Protected Material that was returned or destroyed and (2) affirms that the
 18               Receiving Party has not retained any copies, abstracts, compilations,
 19               summaries or any other format reproducing or capturing any of the
 20               Protected Material. Notwithstanding this provision, Counsel are entitled
 21               to retain an archival copy of all pleadings, motion papers, trial,
 22               deposition, and hearing transcripts, legal memoranda, correspondence,
 23               deposition and trial exhibits, expert reports, attorney work product, and
 24               consultant and expert work product, even if such materials contain
 25               Protected Material. Any such archival copies that contain or constitute
 26               Protected Material remain subject to this Protective Order as set forth in
 27               Section 4 (DURATION).
 28

                                                 13
Case 2:19-cv-00963-JLS-AS Document 72 Filed 10/06/20 Page 14 of 14 Page ID #:738



   1          16.1.2. Any violation of this Order may be punished by any and all
   2               appropriate measures including, without limitation, contempt
   3               proceedings and/or monetary sanctions.
   4
            SO STIPULATED:
   5
       Dated: October 15, 2020                      XAVIER BECERRA
   6                                                Attorney General of California
                                                    LANCE E. W INTERS
   7                                                Chief Assistant Attorney General
                                                    SUSAN S ULLIVAN P ITHEY
   8                                                Senior Assistant Attorney General
                                                    XIOMARA COSTELLO
   9                                                Deputy Attorney General
 10
 11                                                 /s/ Toni R. Johns Estaville
 12                                                 TONI R. JOHNS ESTAVILLE
                                                    Deputy Attorney General
 13                                                 Attorneys for Respondent

 14
 15                                                 CUAUHTEMOC ORTEGA
                                                    Interim Federal Public Defender
 16
 17
                                                    /s/ Michael T. Drake
 18                                                 MICHAEL T. DRAKE
                                                    MORIAH S. RADIN
 19                                                 Deputy Federal Public Defenders
                                                    Attorneys for Petitioner
 20
 21
 22         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 23
 24            October 6, 2020
       Dated: _________________________                     / s / Sagar
                                                    __________________________
                                                    The Honorable Alka Sagar
 25                                                 United States Magistrate Judge
 26
       LA2019100533
 27    63590996.docx
 28

                                               14
